                                                                                 MONARCH PLAZA
BAKF,R,DONELSON
BEARMAN,CALDWELL 8c,BERKOWITZ,PC
                                                                                 SUITE 1600
                                                                                 3414 PEACHTREE ROAD N.E.
                                                                                 ATLANTA, GEORGIA 30326

                                                                                 PHONE: 404.577.6000
                                                                                 FAX:   404.221.6501


                                                                                 www.bakerdonelson.com


  ASHLEY S. THOMPSON,ATTORNEY
  Direct Dial: 404.443.6709
  E-Mail Address: athompson(abakerdonelson.com



                                                 December 4, 2020


  VIA HAND-DELIVERY

 Paul Wersant
 In-House Counsel,IOU Central, Inc.
 Suite D-245
 3245 Peachtree Parkway
 Suwanee, GA 30024


           Re:      IOU Central, Inc. v. Benz Acquisition Co,Inc. d/b/a Benz Spring Co., J&J
                    Amusements,Inc., and Daniel D. Hansen
                    In the United States District Court for the Northern District of Georgia;
                    Atlanta Division, Civil Action File No.: 1:20-CV-02863-CC


 THIS CORRESPONDENCE IS SENT SUBJECT TO AND WITHOUT WAIVER OF
 ALL DEFENSES OF LACK OF PERSONAL JURISDICTION AND IMPROPER VENUE
 CURRENTLY PENDING BEFORE THE COURT.



 Dear Paul:

         As you know, this firm represents Defendants J&J Amusements, Inc. and Daniel D.
 Hansen (the "J&J Defendants") in the above-referenced matter. The purpose of this
 correspondence is to address Plaintiff IOU Central, Inc.'s ("Plaintiff') failure to make initial
 disclosures required by Rule 26(a)(1), and failure to participate in framing a discovery plan as
 required by Rule 26(f). Please consider this the J&J Defendants' good-faith attempt to resolve
 these discovery disputes.

         Under Local Rule 26.1, initial disclosures were due within thirty days of the J&J
 Defendants' appearance in the case. With the extensions provided by the Court, that deadline for
 this case was September 23, 2020. On September 24,2020,I pointed out to you in an email that
 Plaintiff needed to make its initial disclosures, but over two months have passed since then, and
 no Plaintiffs disclosures have been made. Your client's failure to make initial disclosures
Paul Wersant, l-isq.
December 4. 2020
Page 2



hampers my clients' ability to tailor discovery requests to the scope of your information and
witnesses, and deprives the J&J Defendants information about Plaintiffs case to which they are
entitled.

        Perhaps more troubling is Plaintiffs refusal to participate in creating a discovery plan
and commencing discovery by attending a 26(f) conference. That conference was supposed to
have been conducted before August 20, 2020. On August 17, 2020, I mailed you asking when
you wanted to hold the conference. You did not ever respond to that email. I asked you again on
September 23, 2020 to tell me when you could be available for the 26(f) conference, and you
ignored that request as well. I mentioned once more on September 24 in another email, but even
after three requests from me, you have never once provided a date or attempted to participate in
scheduling the 26(f) conference.

        Likewise, Plaintiff has been silent on preparation of its portion of the Joint Preliminary
Report and Discovery Plan (JPRDP) for months. At 9:30 AM on September 23, 2020, without
our ever previously communicated about it, you demanded via email that I provide my clients'
portion of the JPRDP "today by noon." I responded that I would begin working on it, and I
provided my clients' inputs for the report the next day (September 24, 2020), via email and in
Word format as you had requested. That was ten weeks ago, but Plaintiff has still not sent me
Plaintiff's inputs, a draft report, or any other information about the status of the report or any of
the topics that we are obligated to discuss in order to complete the JPRDP.

       Discovery in this case began on September 3, 2020, and ends on January 3, 2021. L.R.
26.2(A). Plaintiffs failure to participate in any of the three earliest parts of discovery has
prevented the parties' conducting discovery in an orderly or timely way. With the January 3,
2020 deadline now looming, the J&J Defendants have no choice but to serve their written
discovery requests ahead of the 26(f) conference (and without the benefit of Plaintiffs initial
disclosures) or lose their opportunity to serve any at all. Therefore, please sec enclosed with this
correspondence the J&J Defendants' written discovery requests.

       The J&J Defendants hereby demand :Plaintiffs overdue initial disclosures no later than
December 11, 2020. If Plaintiffs initial disclosures are not made by December 11, 2020, the
J&J Defendants will seek the Court's intervention into these discovery disputes.

                                                      Sincerely,

                                                      BAKER,DON ELSON,BEARMAN,
                                                      CALDWELL & BERKOWITZ,PC




                                                      Ashley S. Thompson
fuels.
